376 U.S. 202 (1964)
DOUGHTY
v.
MAXWELL, WARDEN.
No. 422, Misc.
Supreme Court of United States.
Decided February 24, 1964.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF OHIO.
Petitioner pro se.
William B. Saxbe, Attorney General of Ohio, and William C. Baird, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is reversed. Carnley v. Cochran, 369 U. S. 506, Gideon v. Wainwright, 372 U. S. 335.